Fish, C. J.
We will first consider the second question, that is, whether the ordinance is repugnant to that portion of the 15th section of the interstate-commerce act, which -is set forth in that question. That section of the act, in express terms, makes it un*201lawful for any common carrier subject to the provisions of the act, or any officer, agent, or employee of such common carrier, knowingly to disclose the very information which the ordinance requires that the agents of such common carriers, in charge of their business in the City of Atlanta, shall give to the police of the city; and the ordinance is therefore repugnant to the act, and for this reason void, unless the ordinance falls within the scope of the proviso' of the act. Under the proviso the information sought to be obtained by the ordinance can only be given “in response to any legal process issued under the authority of any State or Federal court, or to any officer or agent of the Government of the United States, or of any State or Territory, in the exercise of' his powers, or to any officer or other duly authorized person seeking such information for the prosecution of persons charged with or suspected of crime.” The provisions of the ordinance requiring the information to be given are general and 'apply to every case of interstate shipment of liquors, and are not limited to any of the instances referred to in the proviso of the act. This is illustrated by the facts of this ease, where an effort is made to enforce the ordinance in circumstances not within the proviso. The police officer who demanded the report from Ezell, as to certain interstate shipments of liquor, was not acting under any legal process issued under the authority of any State or Federal court, nor was he an officer or agent of the United States, or of any State or Territory, acting in the exercise of his powers, nor was he an officer or other duly authorized person seeking such information for the prosecution of persons charged with or suspected of crime. He had no warrant, no offense had been committed in his presence, he knew of no persons who had committed any offense against the State or the city; and therefore he was not acting, in demanding the report, as an arresting officer in the exercise of his powers to make arrests. No person had been charged with crime — in fact no particular person had been suspected of committing a crime. The officer merely suspected that if he obtained the information sought, he would then have reasonable grounds to suspect that some one had violated or would violate the prohibition law. The act of Congress under consideration does not give permission to common carriers engaged in interstate commerce, or their agents, to furnish information such as the ordinance seeks, as to interstate shipments, for the purpose of raising sus*202picion. against some unidentified or unknown person or persons. But it permits such information to be given for the purpose of aiding the detection or prosecution of some particular person or persons already charged with or suspected of crime. It follows therefore that the answer to the second question must be in the affirmative.
Manifestly the ordinance is not aimed at intrastate shipments alone, or separately from interstate shipments. It is a single legislative scheme to cover all shipments, irrespective of their origin. Indeed, as the manufacture or sale of the liquors referred to in the ordinance is prohibited in this Staté, it seems that there would be few, if any, intrastate shipments. It appears from the agreed statement of facts that the only shipments involved in the case were interstate in character, and there is no intimation that there were any intrastate shipments at all. As we have held the ordinance to be void for the reasons above stated, it is unnecessary to pass on the question whether the requirements of the ordinance are, as to intrastate shipments, in conflict with the provisions of the Civil Code, § 2663, authorizing the Railroad Commission of the State to prescribe the methods in which common carriers shall keep their books and accounts. In view of what we have said, it becomes unnecessary to make specific answers to the other questions.
It was suggested in the brief of counsel for the city that, since this ease arose, what is known as the “Webb act” has been passed by Congress. Whatever may be the extent or effect of that act— as to which we express no opinion, it has no effect upon the present case.

All the Justices concur.